           Case 1:20-cr-00278-TNM Document 31 Filed 07/27/21 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

----------------------------------------------------x
UNITED STATES OF AMERICA,

                          Plaintiff,

v.                                                            No. 1:20-CR-000278 TNM

KEITH BERMAN,                                                 NOTICE OF MOTION

                           Defendant.
----------------------------------------------------x


        PLEASE TAKE NOTICE that upon the annexed Memorandum of Points and Authorities

in Support of Defendant Keith Berman’s Pretrial Omnibus Motions, and the exhibits annexed

thereto, the Defendant Keith Berman will move this Court, as soon as this matter can be heard, for

an Order granting these motions, for a hearing on them, as requested, and for such other and further

relief as the Court deems just and proper.


Dated: July 27, 2021
New York, New York
                                                        /s/ Walter P. Loughlin
                                                        Walter P. Loughlin, Esq. (DC Bar No. NY0433)
                                                        340 West 57th Street
                                                        Suite 5D
                                                        New York, York 10019
                                                        Tel. (203) 216-3445

                                                        Ronald S. Herzog, Esq.
                                                        Goldberg Segalla LLP
                                                        50 Main Street
                                                        Suite 425
                                                        White Plains, New York 10606
                                                        Tel. (914) 798-5419

                                                        Counsel for Defendant Keith Berman
